internal_revenue_service national_office technical_advice_memorandum december third party communication none date of communication not applicable index uil no case-mis no number release date ------------------------ ----------------------- tam-138354-05 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ----------------------------- --------------------------- ------------------------------- ---------------- --------------- ----------------------- legend ----------------------- ------------- ------- taxpayer ------------------------- dollar_figureb year spouse ------------ spouse ------------ date year ------- date date date dollar_figurec date dollar_figured x dollar_figuree date dollar_figuref date -------------------------- -------------------------- ---------------- --------------- --------------------------- ------------- ---------------- ------------- --------------------------- ----------- -------------------------- tam-138354-05 date ---------------------- issue is a portion of the payments received by an estate pursuant to a promissory note transferred to the decedent incident to a divorce considered to be stated_interest that is taxable to the estate as income_in_respect_of_a_decedent conclusion while a portion of the payments are stated_interest the payments which were payable directly to beneficiaries rather than the estate are not taxable to the estate as income_in_respect_of_a_decedent facts spouse and spouse divorced on date a property settlement agreement agreement executed by spouse and spouse prior to the divorce was incorporated into the divorce decree the agreement provided in part the following upon the entry of the decree of dissolution spouse agrees to execute and deliver to spouse a promissory note in the face_amount of dollar_figureb in the form attached hereto all of the terms and conditions contained in said note are incorporated herein by reference and made a part hereof the promissory note note provided that this note shall not be interest bearing the note provided that dollar_figureb is payable months after the death of spouse or months after the death of spouse whichever should happen first but in no event would the note be payable before year in the event spouse was not living on the date the note payments were due such payments were to be made in accordance with spouse 1’s will or in the absence of a will equally to four named beneficiaries the note also provided that notwithstanding the stated principal_amount of dollar_figureb the actual amount payable under the note would be adjusted in february of each year to reflect changes in the consumer_price_index for urban wage earners and clerical worker families cpi in no event would the actual amount payable be reduced below the stated principal_amount of dollar_figureb the excess of the actual amount payable over the stated principal_amount will be referred to as the cpi adjustment amount the property settlement also provided additional property for spouse including full ownership of residential property alimony payments and health and life_insurance policies spouse died on date spouse died on date on date the personal representative of taxpayer filed a claim in probate against spouse 2’s estate seeking dollar_figurec the date claim was later superseded by an amended claim in probate filed on date for dollar_figured as the amount due and owing under the note the amount of the claim tam-138354-05 was based upon an assumed cost of living index factor of x applied to the stated principal_amount of the note ie dollar_figureb x after allowance of the claim to taxpayer spouse 2’s estate paid to taxpayer dollar_figuree on date dollar_figuref on date and dollar_figureb on date in full payment of the claim thus although the note was payable by its terms directly to the four named beneficiaries it was paid to taxpayer both the irs office submitting this technical_advice request and taxpayer agree that sec_1041 of the internal_revenue_code does not apply to the transfers of property addressed in this technical_advice_memorandum the divorce decree between spouse and spouse was executed prior to the effective date of sec_1041 and the parties to the decree did not elect the application of sec_1041 in addition both parties agree that the subject payments received by taxpayer are not alimony because neither the version of sec_71 in effect prior to or sec_71 as in effect in and subsequent years applies law and analysis sec_61 defines gross_income to mean income from whatever source derived including interest under sec_61 gross_income includes interest a long-standing position of the service and the courts has been that the release_of_marital_rights in exchange for cash or other_property is not considered a taxable_event as to the spouse releasing the marital rights revrul_67_221 1967_2_cb_63 pennington v commissioner t c memo further while the service and the courts have held that interest should not be imputed in connection with payments incident to a divorce see revrul_76_146 1976_1_cb_144 and 510_f2d_1330 3rd cir the non-taxability of post-divorce payments does not extend to payments of stated_interest received by a former spouse see gibbs v commissioner t c memo and yankwich v commissioner t c memo in such cases of payments of principal and interest incident to a divorce only the portion of the payments that represents principal is excluded from the gross_income of the recipient thus in the present case an issue of importance is whether the provisions of the note call for payments of stated_interest does the amount payable by spouse or his estate include the payment of stated_interest enacted in sec_1041 provides that no gain_or_loss is recognized on the transfer of property from an individual to a spouse or a former spouse if the transfer is incident to a divorce prior to the enactment of sec_1041 a spouse transferring appreciated_property to his or her former spouse in consideration for the transferee spouse’s release_of_marital_rights was a taxable_event as to only the transferring spouse see u s v davis 370_us_65 sec_1041 was enacted to make such a transaction a non-taxable event as to both former spouses under sec_1_483-1 and sec_1_1274-1 sec_483 and sec_1274 do not apply to any debt_instrument issued in consideration for a transfer of property subject_to sec_1041 tam-138354-05 interest has been defined as the amount one has contracted to pay for_the_use_of borrowed money and as the compensation paid for the use or forbearance of money see 284_us_552 308_us_488 interest can be an amount payable entirely at maturity in 44_bta_217 an amount in lieu of interest that was measured by a percentage of profits from a business and payable at maturity of a loan was treated as interest the board_of_tax_appeals explained it is not essential that interest be computed at a stated rate but only that a sum definitely ascertainable shall be paid for_the_use_of borrowed money pursuant to the agreement of the lender and borrower the lender may forego interest if he chooses he may agree not to charge interest or to reduce the amount of interest provided certain events occur the possibility that no interest might be payable does not affect the character of the interest when actually paid the formula in the note for the cpi adjustment produces a cpi adjustment that exactly compensates spouse or taxpayer for the decrease in the value of the stated principal_amount due to inflation taxpayer suggests that the cpi adjustment might have had another purpose related to the fair_market_value of other_property however taxpayer also states that the cpi adjustment protected spouse 1’s interest in the appreciation of some property and was necessary in light of the potentially long time before payment we conclude that the cpi adjustment is compensation_for the decrease in the value of the stated principal_amount due to inflation taxpayer might argue that compensation_for the decrease in the value of an amount due to inflation is different from compensation_for the delay in the payment of the amount and therefore is not interest because the former merely makes the recipient whole in inflation-adjusted dollars whereas the latter puts the recipient ahead this argument assumes that for federal_income_tax purposes the concept of compensation is measured by inflation-adjusted dollars rather than absolute dollars similar arguments that taxpayers should be allowed to adjust basis or exclude interest from income to reflect inflation have been uniformly rejected by the courts see 804_f2d_868 5th cir interest 116_tc_165 annuity 77_tc_1361 gain from sale of property in hellermann the tax_court relied on the well-established doctrine that congress has the power and authority to establish the dollar as a unit of legal value with respect to the determination of taxable_income independent of any value the dollar might also have as a commodity and the doctrine_of common interpretation according to which the tam-138354-05 meaning of income is not to be construed as an economist might but as a layperson might 77_tc_1364 we conclude that for federal_income_tax purposes the cpi adjustment amount is compensation_for the delay in the payment of the stated principal_amount and therefore is interest our conclusion is bolstered by several cases in 602_f2d_1341 9th cir starker agreed to convey timberland to crown zellerbach corporation crown and crown agreed to acquire and deed over to starker other real_property within five years or pay any outstanding balance in cash the original balance was the value of the timberland crown agreed that until the transaction was completed it would add to the outstanding balance an annual growth factor equal to six percent of the outstanding balance the government argued that the growth factor should be treated as ordinary_income because it was disguised interest starker argued that the growth factor merely compensated him for timber growth on the timberland he conveyed to crown the court stated we agree with the government that the taxpayer is essentially arguing that he conveyed dollar_figure to a stranger for an indefinite period of time up to five years without any interest the per cent growth factor was compensation_for the use or forbearance of money that is for_the_use_of the unpaid amounts owed to starker by crown therefore it was disguised interest 602_f2d_1356 the court concluded that the growth factor was interest in part because the agreement could run for an indefinite period of time up to five years and provided for no other interest in 212_fsupp_773 s d cal the taxpayer issued registered inflation provision notes inflation notes for which interest was payable quarterly on a pre-payment value and which in addition to that interest_paid a maturity value at maturity the maturity value of the inflation notes was determined according to the change in the cpi and could not fall below the face value of the notes one issue in the case was whether the taxpayer could treat the excess of the maturity value over the face value as discount that could be amortized over the life of the notes the court treated the excess of the maturity value over the face value as discount equivalent to interest however the court treated the excess as contingent_interest that was not deductible until its amount became fixed at maturity f_supp our conclusion is also bolstered by the fact that several courts have described interest as compensation_for inflation see 74_tc_1373 it is inconceivable that were interest not provided she would have entered into such an exchange merely to watch the value of her investment erode under tam-138354-05 the continuous pressure of inflation bunting v secretary of hhs u s cl_ct lexis presumably investors fearing inflation adjust their demands for interest_income to account for the inflation expected numerous courts have also recognized that market interest rates have components reflecting real interest rates inflation default risk and other factors all of which market interest is treated as interest_income for federal_income_tax purposes see 462_us_523 884_f2d_1280 9th cir 722_f2d_114 5th cir 634_f2d_30 2d cir estate of friedberg v commissioner t c memo it is not necessary for the parties to a transaction to label a payment as interest for it to be treated as interest revrul_74_187 1974_1_cb_48 revrul_72_315 1972_1_cb_49 revrul_69_582 1969_2_cb_29 amplifying revrul_69_188 1969_1_cb_54 the cpi adjustment under the note is stated in the sense that it is a sum definitely ascertainable pursuant to the agreement kena pincite thus we conclude that the cpi adjustment amount is stated_interest our conclusion is not affected by the provision that the note shall not be interest bearing in 43_tc_723 the taxpayers sold a hotel for an 11-year note the note recited that it was without interest but it included a prepayment discount schedule providing that earlier payments were smaller the commissioner argued that a portion of the stated purchase_price was really interest the court stated an intention of the parties different from that expressed in the documents witnessing their agreements will not lightly be assumed the true substance of that intention is to be determined however from all of the evidence and is not limited to the formal contract or note despite the recitation in the contract that the note is to be without interest we are satisfied that interest was intended and paid 43_tc_730 because of the presence of the prepayment discount schedule taxpayers’ argument that the sales agreement provided for no interest implied that for reasons unknown the agreement provided for different purchase prices applicable depending on the date the note was paid the court found instead that interest was intended and paid and rejected the taxpayers’ alternative argument that even if interest was intended the amount of the interest was neither identifiable nor ascertainable 43_tc_731 in the present case taxpayer argues that the note was not transferred in year because it was not assignable or transferable until spouse or spouse passed away rather according to taxpayer the note was merely a format for documenting the part of the divorce decree that called for a future post-death payment thus tam-138354-05 according to taxpayer the note transfer occurred when pursuant to the obligation under the divorce decree spouse 2’s estate made the required_payments for a number of reasons taxpayer’s note transfer argument does not affect our conclusion that the cpi adjustment amount is stated_interest first as described above spouse delivered a promissory note to spouse in year thus undertaking an obligation to make payments in exchange for the release of spouse 1’s marital rights simply because spouse could not assign or transfer the instrument obligating spouse to make such payments does not mean that there was no note transfer in year more importantly however our position that the cpi adjustment amount is stated_interest for federal_income_tax purposes is not based on there being a note separate and apart from the divorce decree rather our position is based on the fact that spouse in year released her marital rights in exchange for among other things spouse 2’s obligation to pay dollar_figureb plus the cpi adjustment amount accordingly taxpayer’s argument that the note was not transferred in year does not affect our conclusion that the cpi adjustment amount that spouse was obligated to pay is compensation_for the delay in the payment of the stated principal_amount and therefore is stated_interest does the payment of stated_interest give rise to ird to the estate sec_691 provides that the amount of all items of gross_income in respect of a decedent ird which are not properly includible in the taxable_period of the decedent s death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent must be included in the gross_income for the taxable_year when received of-- a the estate of the decedent if the right to receive the amount is acquired by the decedent s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent s estate of such right in the present case the cpi adjustment amount representing the excess of the amount payable dollar_figured under the note as of date over the stated principal_amount of the note is ird because that amount would have been taxable to spouse as interest_income had the note been paid to her however because under the terms of the note all amounts were payable to the four named beneficiaries rather than to taxpayer taxpayer did not acquire the right to receive the amount from spouse under tam-138354-05 sec_691 therefore the cpi adjustment amount is not taxable to taxpayer as ird in the taxable years of the taxpayer in which the payments under the note were received caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
